Case 1:16-cr-00212-LAK Document 1494 Filed 05/23/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

-—seuen een mae ae ae ae ee ee ee ee ee ew Be eB eee eB ew ew eee xX
UNITED STATES OF AMERICA,
-against- 16-cr-0212-08 (LAK)
RODRIGO GONZALEZ,
Defendant.
Cie Sey a eee ee ae ee oe See Se ee Ge eee ee ee ee X

ORDER

LEWIS A. KAPLAN, District Judge.

Defendant was convicted on his plea of guilty to one count of racketeering conspiracy
and sentenced on May 30, 2017 principally to a term of imprisonment of 87 months.

The Court now is in receipt of a letter from the defendant in which he asks that the
Court grant a departure that was discussed at sentencing. At sentencing, the Court concluded that the
terms of the plea agreement foreclosed consideration of any departure, but added that the Court
“certainly read what you've said [about a departure], and to the extent | think it is appropriate, I will
consider what you've said under the 3553 heading without getting into a departure.” Tr., May 30,
2018 [Dkt. 1109] at 3:21-23. Thus, to whatever extent, if any, that the Court thought that a lesser
sentence than otherwise would have been imposed was appropriate, it took that into account in
imposed the actual sentence. In other words, defendant already has received any appropriate benefit
that the Court thought appropriate.

Quite apart from that, 18 U.S.C. § 3582(c) does not permit any modification of the

defendant’s sentence in the present circumstances.

welll Nez

United shi Distrjct Judge

Application denied.
SO ORDERED.

Dated: May 23, 2020
